DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidur (3,740,180: figures 1-7).
Sidur teaches a blow molding core rod assembly comprising: a core rod (18-core pin in the reference) including a core rod head (22) positioned within a core rod body (parison pin support arm 10);  a first fluid pathway including drilled passageways (40 and 42) within the bubbler having a helical flute (38), wherein the heat exchange fluid is fed through the passageway (40) and exhausted by the passageway (42) at the end of the helical flute this is clearly illustrated in figures 6 and 7; and a second fluid pathway (64, 60) for the blowing fluid as illustrated in figure 4.  The passageways are fluidly isolated and each is configured to supply a fluid at a temperature.  Proper operation of a blow molding process is done with a blowing fluid 
Applicant should positively recite a return passageway for the second passageway or a third passageway that is fluidly isolated for the blowing fluid to overcome the prior art of record.
Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (3,690,802: figure 5).
Fischer teaches a core rod assembly (figure 5) for a blow molding apparatus, the core rod assembly including: a core rod body positioned in a core rod head (foot 51); a first fluid passageway (531, 561, 551) for a heat transfer fluid; and a second fluid passageway (522, 521) for a blowing fluid, wherein the first and second fluid passageways are fluidly isolated and longitudinally offset as illustrated in figure 5.
Allowable Subject Matter
Claims 12-17 and 21 are allowed.
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, none of the prior art of record teaches or suggests the apparatus of claim 4 in combination with a valve stem positioned at least partially within the core rod bubbler and a valve supported at one end of the valve stem.  In Fischer and Sidur, the valve is external of a fluid passageway for temperature control and is used to supply the blowing fluid.  There is no suggestion to have two isolated fluid passageways with a central valve stem to supply the blowing fluid.
In regards to claim 10, none of the prior art of record teaches of suggests the apparatus of claim 8, wherein the second fluid pathway includes a second helical leg wherein the second zone is defined by the at least one second helical leg.  As mentioned above Fischer and Sidur use the second fluid pathway for introducing the blowing fluid.
In regards to claim 12, none of the prior art of record teaches or suggests a method of blow molding an article, comprising: forming a preform over first and second portions of a core rod assembly, the preform including a body portion positioned over the first portion of the core rod assembly and a neck portion positioned over the second portion of the core rod assembly; controlling a first temperature of the body portion of the preform via a first temperature-controlled fluid traveling within the core rod assembly and being in thermal communication with the first portion of the core rod assembly; and controlling a second temperature of the neck portion of the preform via a second temperature-controlled fluid traveling within the core rod assembly and being in thermal communication with the second portion of the core rod assembly, wherein the second temperature-controlled fluid is fluidly isolated from the first temperature-controlled fluid, and wherein the first temperature is greater than the second temperature.
The closest prior art (Koch et al 6,168,740) cools the neck by a fluid passageway in the neck molds (40) that are external to the core rod assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        3/25/2022